TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 20, 2015



                                      NO. 03-14-00614-CV


      Atlas Dental, LP; Irma Cantu-Thompson, DDS, PC; Irma Cantu-Thompson;
     Dr. Richard F. Herrscher; Victor M. Zurita, DDS; MAN & CFN Ortho, PLLC,
     Navarro Orthidontix of Irving, PC, Navarro Orthodontix of Ft. Worth, PLLC;
   Navarro Orthodontix of McAllen, PLLC; Navarro Orthondotix of Edinburg, PLLC;
     Navarro Orthondontix, PC; Dr. Carlos F. Navarro; Westmoreland Dental, PA,
   Westmoreland Dental of Garland, PC; Westmoreland Dental and Orthodontics, PA;
          Scottie H. Nguyen, DDS; RGV Smiles by Rocky L. Salinas, DDS, PA;
         Dr. Rocky Salinas; Dr. Stephen Chu; and Dr. Hieu Huynh, Appellants

                                                 v.

               The State of Texas and ACS State Healthcare, LLC, Appellees




          APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
    DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on September 18, 2014. Appellants

have filed an unopposed motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. Appellants shall pay all costs relating to this appeal, both in this Court and

the court below.